DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Claim 6 is objected to because of the following informalities: 
Claim 6 line 5 should read “source positions” instead of “source position”. 
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: drive unit, measurement device, control unit in claim 1, source tracking device and measurement tracking device in claim 7, and processing unit in claims 14 and 15.  
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Control unit – Fig. 1 element 105, page 8 lines 6-28
Measurement device – MOSFETs, dosimeters, detectors, dosimetry material, Page 5 lines 24-28
Drive unit – page 18 lines 5-6, afterloading device or afterloader, Fig. 1 element 102
Source tracking device – Page 12 lines 8-19 – tracking sensors, fiber optic tracking, imaging methods
Measurement tracking device - Page 12 lines 8-19 – tracking sensors, fiber optic tracking, imaging methods 
Processing unit – page 17 lines 4-14
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 14 and 15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. As described below, the disclosure does not provide adequate structure for a processing unit to perform the claimed functions of driving a plurality of drive wires inside a plurality of guide tubes, receiving source position data, receiving measurement position data, and optimizing at least one measurement position. The specification does not demonstrate that the applicant has made an invention that achieves the claimed 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 7, 14 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation “at least one source guiding tube” in line 3 but previously recites “at least one source guiding tube” in line 2. Thus, it is unclear if the applicant intends for the “at least one source guiding tube” in line 3 to be the same or different from the one in line 3. Examiner suggests “the at least one source guiding tube” for the limitation in line 3. 
Claim 3 recites the limitation “at least one measurement guiding tube” in lines 3-4 but previously recites “at least one measurement guiding tube” in line 2. Thus, it is unclear if the applicant intends for the “at least one measurement guiding tube” in lines 3-4 to be the same or different from the one in line 3. Examiner suggests “the at least one source guiding tube” for the limitation in lines 3-4. 
Claim 7 recites the limitation “the at least one source” in lines 2-3. However, it is unclear if this limitation is referencing the “at least one source of radioactive radiation” from claim 1 lines 3-4 or if it is “at least one source wire” from claim 1 line 3. For examination purposes, this limitation will be interpreted as “the at least one source of radioactive radiation”. 

Claim 15 recites the limitation "the drive unit" in line 7.  There is insufficient antecedent basis for this limitation in the claim. Examiner suggests “a drive unit”.
Claim limitation “processing unit” in claims 14 and 15 invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.
The “processing unit” functions and the modules that can be included in a processing unit are disclosed on page 17 lines 4-14. It appears this unit is a software component, however, there is no description of any structure or corresponding algorithm for carrying out the functions of the processing unit.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 14 and 15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims do not fall within at least one of the four categories of patent eligible subject matter because the limitations are directed to software per se, as claims 14 and 15 recite a computer program and computer-readable medium, respectively, without a physical or tangible form (see MPEP2106.03(I)). Examiner suggests positively reciting a processing unit or a non-transitory computer-readable medium. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 1-9 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Appeldoorn (U.S. Patent App. No. 20140350325) in view of Price (U.S. Patent App. No. 20100152521).
Regarding claim 1, Appeldoorn discloses a system for brachytherapy treatment (Abstract) comprising; drive unit ([0054] – afterloader/afterloading device) for driving a plurality of drive wires [0060] – transport elements 5a, 5b, 5c) inside a plurality of guiding tubes ([0054] – catheters 8a-8c) , the plurality of drive wires comprising at least one source wire (Fig. 3 and 4, [0057] - element 5a with source S)  for driving at least one source of radioactive radiation ([0012] – displaceable radioactive source on first driven wire) and at least one measurement wire (Fig. 3 and 4, elements 5b and 5c, [0012] – radiation detector on second driven wire)  for driving at least one measurement device for measuring radiation data ([0028, 0068, Fig.  5] – transducer G can be a scintillator), wherein the drive unit is configured to drive the at least one source wire ([0057-0060], Fig. 3, first transport element 5a) and the at least one measurement wire ([0057-0060], Fig. 3, second transport element 5b) independently from each other ([0015], the wires are in separate catheters so they are independent from each other); and control unit for controlling the drive unit ([0063, 0072] – controller C with control unit 1c  for controlling drive mechanisms and communication device/means), the controlling comprising: receiving source position data indicating at least one tracked source position of the at least one source of radioactive radiation driven by the at least one source wire ([0063] – Controller communicates signals with afterloader to move source to different source dwell positions so the controller receives information about position of source); receiving measurement position data indicating at least one tracked measurement position of the at least one measurement device driven by the at least one measurement wire ([0061, 0063, 0076] -The afterloader device comprises encoding devices as part of a drive mechanism to measure and/or control the displacement of second transport element 5b [0061, 0076] in which the measurement device (transducer G) is located in [0028, 0068, Fig. 5]. The control unit 1c controls the drive mechanisms of the afterloader based on control signals from and optimizing at least one measurement position of the at least one measurement wire ([0015] – “in order to check the dwell position of the source and the delivered dose, the transducer can be positioned inside another catheter, e.g. at a position corresponding to the dwell position of the source”. If there is a discrepancy between the radiation dose detected by the measurement device and the expected value, an error or mismatch is recognized.) 
The measurement position in this step is the transducer positon that corresponds to the dwell position of the source ([0015] – “the transducer can be positioned inside another catheter, e.g. at a position corresponding to the dwell position of the source”) to see how much radiation the source is emitting at a specific dwell position and to detect any discrepancies with the planned/predicted dose. This step of detecting the real time dose versus the expected value of a treatment plan at the dwell position of the source is the optimizing step.
Although Appeldoorn discloses optimizing a least one measurement position of the at least one measurement wire, Appeldoorn fails to disclose that this optimization is on the basis of predicted dose distribution data obtained by predicting a predicted dose distribution based on a therapy plan. 
Price discloses a brachytherapy treatment system with an in-vivo dose detector (Abstract) with a radioactive radiation source ([0020]) and that the source is moved to different positions ([0059], Fig. 4 – positions r1, r2, r3) within a guide tube ([0059, Fig. 4 – catheter 15) and measurement device to detect radiation emitted from the source (Abstract, [0047], Fig. 4 – sensor 53). Price further discloses  on the basis of predicted dose distribution data obtained by predicting a predicted dose distribution based on a therapy plan ([0060-0062, 0069] – The detected dose and predicted dose for a source position are compared in real time. If there is a discrepancy between the detected and planed integrated dose then the procedure is aborted.).
Appeldoorn and Price are considered to be analogous of the claimed invention because they all disclose brachytherapy treatments with a source of radioactive radiation that moves to different positions and an in-vivo detector to measure the radiation emitted from the source. It would have been obvious for one skilled in the art before the effective filing date of the claimed invention to modify the step of optimizing at least one measurement position of the at least one measurement wire of Appeldoorn to include that this optimization occurs on the basis of predicted dose distribution data obtained by predicting a predicted dose distribution based on a therapy plan as taught by Price so that the amount of radiation detected at a desired measurement position, such as the when the transducer (measurement device) is positioned corresponding to the dwell position of the source as in Appeldoorn, is compared to the planned value so that the patient does not receive a greater or lesser value than the planned radiation dose and the procedure can be stopped if this is the case as to not harm the patient. 
Regarding claim 2, Appeldoorn in view of Price discloses the system according to claim 1 (as discussed above). Appeldoorn further discloses the at least one source wire and/or the at least one measurement wire are driven inside at least one hybrid guiding tube (Fig. 4, [0081] - catheter 8a can accommodate the measurement device (transducer G) and source (S) so it is a hybrid guiding tube.).
Regarding claim 3, Appeldoorn in view of Price discloses the system according to claim 1 (as discussed above). Appeldoorn further discloses  the plurality of guiding tubes (Fig. 3, [0054] – catheters 8a-8c) comprises at least one source guiding tube ([0055], Fig. 3 - catheter 8a) and at least one measurement guiding tube (Fig. 3, catheter 8b)  wherein the at least one source wire ([0057], Fig. 3 – first transport element 5a) is driven inside at least one source guiding tube ([0055, 0058], Fig. 3 – and the at least one measurement wire ([0012, 0059, 0060] Fig. 3, element 5b – radiation detector is on second transport element 5b) is driven inside at least one measurement guiding tube ([0062], Fig. element 5b inside 8b).
	Regarding claim 4, Appeldoorn in view of Price discloses the system according to claim 1 (as discussed above). Appeldoorn further discloses driving the at least one source wire and the at least one measurement wire independently from each other comprises moving the at least one source of radioactive radiation driven by the at least one source wire along a plurality of source positions inside at least one guiding tube of the plurality of guiding tubes ([0063], Fig. 3 – the source S is moved from position P1 to P2 with the source wire (first transport element 5a) in a guide tube (catheter 8a)); and positioning the at least one measurement device driven by the at least one measurement wire at a measurement position that is fixed inside the at least one guiding tube ([0077-0078], Fig. 3 - the transducer G (measurement device) on the second transport element (5b) stays in a fixed position in a guide tube (catheter 8b) as the source moves since a different distance is calculated from the same transducer point (x1 and x2)).
	Regarding claim 5, Appeldoorn in view of Price discloses the system according to claim 1 (as discussed above). Appeldoorn further discloses driving the at least one source wire and the at least one measurement wire independently from each other comprises moving the at least one source of radioactive radiation driven by the at least one source wire along a plurality of source positions inside at least one guiding tube of the plurality of guiding tubes ([0063], Fig. 4 – the source S is moved from position P1 to P2 with the source wire (first transport element 5a) in a guide tube (catheter 8a); and moving the at least one measurement device driven by the at least one measurement wire along a plurality of measurement positions along a longitudinal axis of the at least one guiding tube. ([0079] - movement of the radiation source S through a catheter 8a may be carried out simultaneously with moving a transducer G through a catheter, both movements being induced by the same afterloading 
	Regarding claim 6, Appeldoorn in view of Price discloses the system according to claim 1 (as discussed above). Appeldoorn further discloses driving the at least one source wire and the at least one measurement wire independently from each other comprises positioning the at least one source of radioactive radiation driven by the at least one source wire at a source positions that is fixed inside at least one guiding tube of the plurality of guiding tubes ([0057-0060], Fig. 4 - source S position in catheter 8a is not moving in relation to transducers G, G’, G’’, G’’’); and moving the at least one measurement device driven by the at least one measurement wire along a plurality of measurement positions along a longitudinal axis of the at least one guiding tube ([0080] - ”when the radiation source S is located at a predetermined treatment location P1, P2 in a source catheter 5a, a transducer G may be moved through a catheter 8b by the afterloading device 1, for example towards a position of highest radiation, or to find such a position”. In this case, the transducer (measurement device) is moved within the guide tube to a plurality of positions to find the position where the highest amount of radiation is detected. [0076], Fig. 3 and 4 show that the transducer G is moved through the guide tube (along its longitudinal axis.).
	Regarding claim 7, Appeldoorn in view of Price discloses the system according to claim 1 as discussed above. Appeldoorn further discloses at least one source tracking device is arranged in close proximity to the at least one source, wherein the source position data is derived from source tracking information obtained by the at least one source tracking device ([0025] – “preferably also including an encoding device for measuring and/or controlling the displacement of the first driven transport element”, [0061] – encoding device for transport element 5a); and at least one measurement tracking device is arranged in close proximity to the at least one measurement device, wherein the measurement position data is derived from measurement tracking information obtained by the at least one measurement tracking device ([0025] – “According to an embodiment, the afterloading device further comprises an encoding device for measuring and/or controlling the displacement of the second driven transport element.” [0061] – encoding device for transport element 5b).
	Regarding claim 8, Appeldoorn in view of Price discloses the system according to claim 6 as discussed above. Appeldoorn further discloses the controlling by the control unit [0063 – controller C which transmits information with afterloading device) further comprises receiving the radiation data measured by the at least one measurement device at the at least one measurement position ([0008, 0013] – “Particularly in the case the transducer is a source radiation transducer, an independent check of the source position and delivered dose outside the afterloading device may be enabled”, [0054], Fig. 3 – transducer G is measurement device that is at a position). Appeldoorn further discloses obtaining dose data delivered by the source of radiation at dwell positions ([0015]). 
	However, Appeldoorn fails to disclose deriving, based on the radiation data, dose distribution data of the dose delivered by the at least one source of radioactive radiation. 
	Price further discloses deriving, based on the radiation data, dose distribution data of the dose delivered by the at least one source of radioactive radiation ([0023] – “The measuring means may be operable to measure determine an integrated measured dose for all positions to which said source has been moved, the system comprising a comparator operable to compare an integrated measured dose to an integrated planned dose, and to output a signal indicative of said comparison”. The integrated measure dose for all positions is the dose distribution data that is derived from the radiation data (amount of radiation emitted detected by the sensor.).
	It would have been obvious for one skilled in the art before the effective filing date of the claimed invention to further modify the combination of Appeldoorn in view of Price to include deriving, based on radiation data, dose distribution data of the dose delivered by the at least one source of 
	Regarding claim 9, Appeldoorn in view of Price discloses the system according to claim 8 as discussed above. However, Appeldoorn fails to disclose the controlling, by the control unit, further comprises comparing the dose distribution data with respective predicted dose distribution data predicted based on a therapy plan; and triggering at least one indication if the dose distribution data and the predicted dose distribution data deviate from one another by a pre-defined tolerance.
	Price further discloses the controlling, by the control unit, further comprises comparing the dose distribution data with respective predicted dose distribution data predicted based on a therapy plan [0060] – “The comparator may also be configured to compare the total measured dose thus far in the procedure with the planned total dose for that stage of the procedure” and this comparator can be included in the control unit); and triggering at least one indication if the dose distribution data and the predicted dose distribution data deviate from one another by a pre-defined tolerance ([0061, 0069]).
It would have been obvious for one skilled in the art before the effective filing date of the claimed invention to further modify the combination of Appeldoorn in view of Price to include that the control unit includes a comparator which compares the dose distribution data with respective predicted dose distribution data based on a therapy plan and trigging at least indication if the dose distribution data and the predicted dose distribution data device from one another by a pre-defined tolerance as taught by Price to ensure that a patient receives the proper amount of radiation and to stop or adjust the treatment if the patient is under or overdosed. 
Regarding claim 11, Appeldoorn in view of Price disclose the system according to claim 1 (as discussed above). Appeldoorn further discloses wherein the optimizing the at least one measurement position further comprises identifying a plurality of candidate positions for the measurement device and determining, from the plurality of candidate positions, the at least one measurement position using a penalty method applied to the predicted dose distribution data [0013 – “Particularly in the case the transducer is a source radiation transducer, an independent check of the source position and delivered dose outside the afterloading device may be enabled, utilizing the afterloader device as such for positioning the transducer towards one or more source monitoring locations. A treatment can be verified with minimal user interactions”, [0080] – “according to an embodiment, when the radiation source S is located at a predetermined treatment location P1, P2 in a source catheter 5a, a transducer G may be moved through a catheter 8b by the afterloading device 1, for example towards a position of highest radiation, or to find such a position”. In this case the transducer is moved to the position close to the source so that that the transducer can accurately detect how much radiation the source is emitting). 
However, Appeldoorn fails to disclose predicting, based on the therapy plan, the predicted dose distribution for each of the plurality of candidate positions in order to obtain the predicted dose distribution data. 
Price discloses predicting, based on the therapy plan ([0020-0021]), the predicted dose distribution for each of the plurality of candidate positions in order to obtain the predicted dose distribution data ([0023, 0025, 0059] – The sensor 53 measures the radiation emitted from the source which moves to different positions to determine the dose distribution and compares this to the planned/predicted dose. Therefore, the sensor is at different positions (measurement positions) in relation to the source location [0059]). 
It would have been obvious for one skilled in the art before the effective filing date of the claimed invention to further modify the combination of Appeldoorn in view of Price to include predicting, based on the therapy plan, the predicted dose distribution for each of the plurality of 
Regarding claim 12, Appeldoorn discloses a method for brachytherapy treatment (Abstract), the method comprising the steps of: driving, by a drive unit ([0054] – afterloader/afterloading device) controlled by a control unit ([0063, 0072] –external controller C can be configured to control the afterloader), a plurality of drive wires ([0060] – transport elements 5a, 5b, 5c) inside a plurality of guiding tubes ([0054] – catheters 8a-8c), the plurality of drive wires comprising at least one source wire (Fig. 3 and 4, [0057] - element 5a with source S) for driving at least one source of radioactive radiation ([0012] – displaceable radioactive source on first driven wire) and at least one measurement wire (Fig. 3 and 4, elements 5b and 5c, [0012] – radiation detector on second driven wire) for driving at least one measurement device for measuring radiation data ([0028,0068, Fig. 5] – transducer G can be a scintillator), wherein the drive unit is configured to drive the at least one source wire ([0057-0060], Fig. 3, first transport element 5a) and the at least one measurement wire ([0057-0060], Fig. 3, second transport element 5b) independently from each other ([0015], the wires are in separate catheters so they are independent from each other); receiving source position data indicating at least one tracked source position of the at least one source of radioactive radiation driven by the at least one source wire ([0063] – Controller communicates signals with afterloader to move source to different source dwell positions so the controller receives information about position of source); receiving measurement position data indicating at least one tracked measurement position of the at least one measurement device driven by the at least one measurement wire ([0061, 0063, 0076] -The afterloader device comprises encoding devices as part of a drive mechanism to measure and/or control the displacement and optimizing at least one measurement position of the at least one measurement wire ([0015] – “in order to check the dwell position of the source and the delivered dose, the transducer can be positioned inside another catheter, e.g. at a position corresponding to the dwell position of the source”. If there is a discrepancy between the radiation dose detected by the measurement device and the expected value, an error or mismatch is recognized.) 
The measurement position in this step is the transducer positon that corresponds to the dwell position of the source ([0015] – “the transducer can be positioned inside another catheter, e.g. at a position corresponding to the dwell position of the source”) to see how much radiation the source is emitting at a specific dwell position and to detect any discrepancies with the planned/predicted dose. This step of detecting the real time dose versus the expected value of a treatment plan at the dwell position of the source is the optimizing step.
Although Appeldoorn discloses optimizing a least one measurement position of the at least one measurement wire, Appeldoorn fails to disclose that this optimization is on the basis of predicted dose distribution data obtained by predicting a predicted dose distribution based on a therapy plan. 
Price discloses a brachytherapy treatment system with an in-vivo dose detector (Abstract) with a radioactive radiation source ([0020]) and that the source is moved to different positions ([0059], Fig. 4 –  on the basis of predicted dose distribution data obtained by predicting a predicted dose distribution based on a therapy plan ([0060-0062, 0069] – The detected dose and predicted dose for a source position are compared in real time. If there is a discrepancy between the detected and planed integrated dose then the procedure is aborted.).
It would have been obvious for one skilled in the art before the effective filing date of the claimed invention to modify the step of optimizing at least one measurement position of the at least one measurement wire of Appeldoorn to include that this optimization occurs on the basis of predicted dose distribution data obtained by predicting a predicted dose distribution based on a therapy plan as taught by Price so that the amount of radiation detected at a desired measurement position, such as the when the transducer (measurement device) is positioned corresponding to the dwell position of the source as in Appeldoorn, is compared to the planned value so that the patient does not receive a greater or lesser value than the planned radiation dose and the procedure can be stopped if this is the case as to not harm the patient. 
Regarding claim 13, Appeldoorn in view of Price discloses the method according to claim 12 as discussed above. Appeldoorn further discloses the controlling [0063] – controller C which transmits information with afterloading device) further comprises the steps of: receiving the radiation data measured by the at least one measurement device at the at least one measurement position ([0008, 0013] – “Particularly in the case the transducer is a source radiation transducer, an independent check of the source position and delivered dose outside the afterloading device may be enabled”, [0054], Fig. 3 – transducer G is measurement device that is at a position). Appeldoorn further discloses obtaining dose data delivered by the source of radiation at dwell positions ([0015]).

Price further discloses deriving, based on the radiation data, dose distribution data of the dose delivered by the at least one source of radioactive radiation ([0023] – “The measuring means may be operable to measure determine an integrated measured dose for all positions to which said source has been moved, the system comprising a comparator operable to compare an integrated measured dose to an integrated planned dose, and to output a signal indicative of said comparison”. The integrated measure dose for all positions is the dose distribution data that is derived from the radiation data (amount of radiation emitted detected by the sensor.)).
It would have been obvious for one skilled in the art before the effective filing date of the claimed invention to further modify the combination of Appeldoorn in view of Price to include deriving, based on radiation data, dose distribution data of the dose delivered by the at least one source of radioactive radiation as taught by Price so delivered dose distribution can be compared to the planned dose distribution of a treatment plan to ensure that a patient receives the proper amount of radiation and is not under dosed or overdosed. 

Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Appeldoorn in view of Price and further in view of Keppel et al. (U.S. Patent App. No. 20100288934).
Regarding claim 14, Appeldoorn discloses a system (Abstract) that performs the steps of driving a plurality of drive wires ([0060] – transport elements 5a, 5b, 5c) inside a plurality of guiding tubes ([0054] – catheters 8a-8c), the plurality of drive wires comprising at least one source wire (Fig. 3 and 4, [0057] - element 5a with source S) for driving at least one source of radioactive radiation ([0012] – displaceable radioactive source on first driven wire) and at least one measurement wire (Fig. 3 and 4, elements 5b and 5c, [0012] – radiation detector on second driven wire)  for driving at least one measurement device for measuring radiation data ([0028, 0068, Fig. 5] – transducer G can be a scintillator), wherein the drive unit is configured to drive the at least one source wire ([0057-0060], Fig. 3, first transport element 5a) and the at least one measurement wire ([0057-0060], Fig. 3, second transport element 5b) independently from each other ([0015], the wires are in separate catheters so they are independent from each other); receiving source position data indicating at least one tracked source position of the at least one source of radioactive radiation driven by the at least one source wire ([0063] – Controller communicates signals with afterloader to move source to different source dwell positions so the controller receives information about position of source); receiving measurement position data indicating at least one tracked measurement position of the at least one measurement device driven by the at least one measurement wire ([0061, 0063, 0076] -The afterloader device comprises encoding devices as part of a drive mechanism to measure and/or control the displacement of second transport element 5b [0061, 0076] in which the measurement device (transducer G) is located in [0028, 0068, Fig. 5]. The control unit 1c controls the drive mechanisms of the afterloader based on control signals from controller/computing resource C [0063]. Therefore, the controller is in communication ([0063] – communication means) with the control unit 1c which controls the drive mechanisms that include the encoding device that measures displacement of the second transport element 5b (measurement wire) so the controller receives measurement position data of the measurement device (displacement data of second transport element 5b that contains transducer G).); and optimizing at least one measurement position of the at least one measurement wire
The measurement position in this step is the transducer positon that corresponds to the dwell position of the source ([0015] – “the transducer can be positioned inside another catheter, e.g. at a position corresponding to the dwell position of the source”) to see how much radiation the source is emitting at a specific dwell position and to detect any discrepancies with the planned/predicted dose. This step of detecting the real time dose versus the expected value of a treatment plan at the dwell position of the source is the optimizing step.
Although Appeldoorn discloses optimizing a least one measurement position of the at least one measurement wire, Appeldoorn fails to disclose that this optimization is on the basis of predicted dose distribution data obtained by predicting a predicted dose distribution based on a therapy plan. 
Price discloses optimizing the position of a radiation source on the basis of predicted dose distribution data obtained by predicting a predicted dose distribution based on a therapy plan ([0060-0062, 0069] – The detected dose and predicted dose for a source position are compared in real time. If there is a discrepancy between the detected and planed integrated dose then the procedure is aborted.)
It would have been obvious for one skilled in the art before the effective filing date of the claimed invention to modify the step of optimizing at least one measurement position of the at least one measurement wire of Appeldoorn to include that this optimization occurs on the basis of predicted dose distribution data obtained by predicting a predicted dose distribution based on a therapy plan as taught by Price so that the amount of radiation detected at a desired measurement position, such as the when the transducer (measurement device) is positioned corresponding to the dwell position of the source as in Appeldoorn, is compared to the planned value so that the patient does not receive a greater or lesser value than the planned radiation dose and the procedure can be stopped if this is the case as to not harm the patient.

Keppel discloses a brachytherapy treatment system that moves a radiation source and sensor to a predetermined location for radiation treatment for in vivo and ex vivo dose monitoring (Abstract, [0011]). Keppel further discloses a computer program for controlling a system, which when executed on a processing unit performs the steps of the brachytherapy treatment method ([0048, 0050, 0095]). 
Keppel is considered to be analogous of the claimed invention because they both disclose brachytherapy treatment methods that include a source and a radiation detector driven by an afterloader for radiation treatment of a target. It would have been obvious for one skilled in the art before the effective filing date of the claimed invention to modify Appeldoorn in view of Price to include a computer program for controlling a system, which when executed on a processing unit performs the steps of the treatment as taught by Keppel to facilitate the automated execution and delivery of the brachytherapy treatment plan.  
Regarding claim 15, Appeldoorn discloses a system (Abstract) that performs the steps of driving a plurality of drive wires ([0060] – transport elements 5a, 5b, 5c) inside a plurality of guiding tubes ([0054] – catheters 8a-8c), the plurality of drive wires comprising at least one source wire (Fig. 3 and 4, [0057] - element 5a with source S) for driving at least one source of radioactive radiation ([0012] – displaceable radioactive source on first driven wire) and at least one measurement wire (Fig. 3 and 4, elements 5b and 5c, [0012] – radiation detector on second driven wire)  for driving at least one measurement device for measuring radiation data ([0028, 0068, Fig. 5] – transducer G can be a scintillator), wherein the drive unit is configured to drive the at least one source wire ([0057-0060], Fig. 3, first transport element 5a) and the at least one measurement wire ([0057-0060], Fig. 3, second transport element 5b) independently from each other ([0015], the wires are in separate catheters so they are independent from each other); receiving source position data indicating at least one tracked source position of the at least one source of radioactive radiation driven by the at least one source wire ([0063] – Controller communicates signals with afterloader to move source to different source dwell positions so the controller receives information about position of source); receiving measurement position data indicating at least one tracked measurement position of the at least one measurement device driven by the at least one measurement wire ( [0061, 0063, 0076] -The afterloader device comprises encoding devices as part of a drive mechanism to measure and/or control the displacement of second transport element 5b [0061, 0076] in which the measurement device (transducer G) is located in [0028, 0068, Fig. 5]. The control unit 1c controls the drive mechanisms of the afterloader based on control signals from controller/computing resource C [0063]. Therefore, the controller is in communication with the control unit 1c ([0063] – communication means) which controls the drive mechanisms that include the encoding device that measures displacement of the second transport element 5b (measurement wire) so the controller receives measurement position data of the measurement device (displacement data of second transport element 5b that contains transducer G).); and optimizing at least one measurement position of the at least one measurement wire ([0015] – “in order to check the dwell position of the source and the delivered dose, the transducer can be positioned inside another catheter, e.g. at a position corresponding to the dwell position of the source”. If there is a discrepancy between the radiation dose detected by the measurement device and the expected value, an error or mismatch is recognized.).
The measurement position in this step is the transducer positon that corresponds to the dwell position of the source ([0015] – “the transducer can be positioned inside another catheter, e.g. at a position corresponding to the dwell position of the source”) to see how much radiation the source is emitting at a specific dwell position and to detect any discrepancies with the planned/predicted dose. This step of detecting the real time dose 
Although Appeldoorn discloses optimizing a least one measurement position of the at least one measurement wire, Appeldoorn fails to disclose that this optimization is on the basis of predicted dose distribution data obtained by predicting a predicted dose distribution based on a therapy plan. 
Price discloses optimizing the position of a radiation source on the basis of predicted dose distribution data obtained by predicting a predicted dose distribution based on a therapy plan ([0060-0062, 0069] – The detected dose and predicted dose for a source position are compared in real time. If there is a discrepancy between the detected and planed integrated dose then the procedure is aborted.).
It would have been obvious for one skilled in the art before the effective filing date of the claimed invention to modify the step of optimizing at least one measurement position of the at least one measurement wire of Appeldoorn to include that this optimization occurs on the basis of predicted dose distribution data obtained by predicting a predicted dose distribution based on a therapy plan as taught by Price so that the amount of radiation detected at a desired measurement position, such as the when the transducer (measurement device) is positioned corresponding to the dwell position of the source as in Appeldoorn, is compared to the planned value so that the patient does not receive a greater or lesser value than the planned radiation dose and the procedure can be stopped if this is the case as to not harm the patient.
However, Appeldoorn in view of Price fails to disclose a computer-readable medium having stored there on a computer program, that when executed by a processor performs the steps of the treatment method. 
	Keppel discloses a computer-readable medium having stored there on a computer program, that when executed on a processing unit performs the steps of a treatment method ([0095]). 

Conclusion
Edmundson (U.S. 20070049786) discloses a brachytherapy catheter with a source wire within a transfer tube that is connected to an afterloader. The tube has measuring bands and markers to measure the position and location of a source. 
Stubbs (U.S. 20050101824) discloses an implantable brachytherapy detected device comprising a radioactive source inserted through a catheter on a wire using an afterloader. There is a radiation feedback sensor that provides location and dose data of the source which is used to calculate radiation dose. It also includes an alerting mechanism if the radiation dose is outside a prescribed range. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORDAN N HUBBELL whose telephone number is (571)272-7028. The examiner can normally be reached M-F 8AM-5PM (EST), Alt. Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor II can be reached on 571-272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/J.N.H./               Examiner, Art Unit 3791                                                                                                                                                                                         

/CARRIE R DORNA/               Primary Examiner, Art Unit 3791